 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. 19-437 BAT

10           v.                                            DETENTION ORDER

11   MARCO OCTAVIO RAMIREZ,

12                              Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14   and based upon the factual findings and statement of reasons for detention hereafter set forth,

15   finds that no condition or combination of conditions which the defendant can meet will

16   reasonably assure the appearance of the defendant as required and the safety of any other person

17   and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          The court received no verified information about defendant who is charged with a drug

20   trafficking offense. He has failed to overcome the presumption of flight and danger. The

21   defendant through counsel made no argument as to release, and stipulated to detention.

22          It is therefore ORDERED:

23




     DETENTION ORDER - 1
 1          (1)     Defendant shall be detained pending trial and committed to the custody of the

 2   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3   from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 5   counsel;

 6          (3)     On order of a court of the United States or on request of an attorney for the

 7   Government, the person in charge of the correctional facility in which Defendant is confined

 8   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9   connection with a court proceeding; and

10          (4)     The Clerk shall direct copies of this order to counsel for the United States, to

11   counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

12   Officer.

13          DATED this 25th day of September, 2019.

14

15                                                                A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23




     DETENTION ORDER - 2
